Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendments of the specification and claims filed 21 April 2022 have been entered. Applicant’s remarks filed 21 April 2022 are acknowledged.
Claims 1-3 and 7-17 are cancelled. Claims 4-6 and 18-21 are pending. Claims 18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 4-6, 19 and 20 are under examination to the extent they read on the elected species: A) wherein the HLA-G protein comprises or consists of the sequence of SEQ ID NO: 7 (HLA-G1L); and G-a) wherein the method of treating and/or preventing ischemia comprising administering to a subject in need thereof a therapeutically effective amount of an HLA-G protein.

Sequence Rules Compliance
Claim 3, which recites a sequence (“MKTPR”) without the relevant sequence identifier (i.e., SEQ ID NO), is now cancelled. It is notes that Applicant has amended the specification to add sequence identifiers (i.e., SEQ ID NO) for the recites sequences. The instant application is now in compliance with the sequence rules, 37 CFR 1.821-1,825.

Claim Objections/Rejections Withdrawn
The objection to claim 4 for informalities is withdrawn in response to Applicant’s amendment of the claim.  
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting “N terminal part”, is withdrawn in view that claim 3 is now cancelled. 
The rejection of claims 3, 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment of independent claim 19 to recite “wherein the sequence of the isolated HLA-G protein comprises or consists of a sequence selected from a sequence selected from the group consisting of SEQ ID NO: 7 to SEQ ID NO: 31”.
The rejection of claims 2-4, 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in view of the new ground of rejection set forth in the following.
The rejection of claims 2-4, 19 and 20 under 35 U.S.C. 102(a)(1), as being anticipated by Walsh (WO 2007/091078 A2, Int'l. Pub. Date: 16 August 2007), is withdrawn in response to Applicant’s amendment of independent claim 19 to remove “preventing” ischemia from the claim.

New Grounds of Objections/Rejections
Claim Objections
Claims 19-20 are objected to because of the following informalities:
In claim 19, the phrase “wherein the sequence of the isolated HLA-G protein comprises or consists of a sequence selected from a sequence selected from the group consisting of SEQ ID NO: 7 to SEQ ID NO: 31” should be “wherein the sequence of the isolated HLA-G protein comprises or consists of a sequence selected from the group consisting of SEQ ID NO: 7 to SEQ ID NO: 31”.
In claim 20, the phrase “wherein the ischemia is ischemia associated with cardiovascular diseases, peripheral artery diseases or stroke” should be “wherein the ischemia is associated with a cardiovascular disease, a peripheral artery disease or stroke”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 19 and 20 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of treating ischemia, comprising administering to a subject in need thereof a therapeutically effective amount of a soluble HLA-G polypeptide, e.g., the HLA-G polypeptides set forth in the amino acid sequences of SEQ ID NOs: 8, 10, 12, 14, 16, 18, 20, 21, 23 and 25, does not reasonably provide enablement for using a membrane-bound form of HLA-G proteins. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Independent claim 19 recites “A method of treating ischemia, comprising administering to a subject in need thereof a therapeutically effective amount of an isolated HLA-G protein, a polynucleotide encoding the protein, or a recombinant vector comprising the polynucleotide, wherein the sequence of the isolated HLA-G protein comprises or consists of a sequence selected from the group consisting of SEQ ID NO: 7 to SEQ ID NO: 31”. The claims encompass using any of the HLA-G proteins comprising or consisting of a sequence selected from the group consisting of SEQ ID NO: 7 to SEQ ID NO: 31. However, the claimed HLA-G proteins include proteins that are in a membrane-bound form. Menier et al. (US2007/0020703) teaches that a soluble form of HLA-G can be used in the treatment of blood circulation diseases, such as ischemias (see claims). The art, however, does not teach using a membrane-bound HLA-G protein for treatment. The specification fails to provide evidence that an HLA-G polypeptide containing a transmembrane domain can be folded correctly, be soluble, and remain active for treatment in a subject. The problems associated solubility and correct folding of a synthesized transmembrane protein is well recognized in the art. In eukaryotic cells, most transmembrane proteins contain a single or multiple hydrophobic α-helix as the transmembrane domain. These transmembrane proteins aggregate and precipitate in water. Further, these proteins easily misfold. Refolding of α-helical transmembrane proteins in vitro is technically difficult. There are relatively few examples of the successful refolding experiments (see attached Wikipedia webpage, http://en.wikipedia.org/wiki/Transmembrane_protein). Given the art-recognized problems of protein aggregation and biological activity of an isolated transmembrane protein, the specification does not demonstrate overcoming of these difficulties, the enablement requirement is not fulfilled because one of an ordinary skill in the art would have to undergo undue experimentation to practice the invention commensurate in scope the claims.
Clearly, the instant specification does not enable one of skill in the art to use the genus of HLA-G proteins as claimed (including membrane-bound HLA-G proteins) to treat ischemia in a subject. See In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 29, 2022